Hayes, J.
(dissenting): I respectfully dissent. In my view, Supreme Court properly denied the People’s motion to vacate the stay of enforcement of a bail forfeiture order and determined that the People were precluded from pursuing a remedy against the surety. Defendant appeared before the court on August 12, 1997, at which time the court advised defendant of the October 14, 1997 trial date. Defendant failed to appear for trial on that date and no excuse was offered for his absence. The court issued a bench warrant at that time. Defendant failed to appear for the almost two-week trial and failed to appear for the two sentencing dates in November 1997. Defendant was finally arrested in late November in New York City for an unrelated crime.
Pursuant to CPL 540.10 (1), “[i]f, without sufficient excuse, a [defendant] does not appear when required * * * the court must enter such facts upon its minutes and the bail bond * * * is thereupon forfeited.” No excuse for defendant’s nonappear*946anee for trial on October 14, 1997 appears in the record and, indeed, the court would not have issued a bench warrant if defendant’s absence had been excused. Bail was thus forfeited by operation of law on October 14, 1997, upon defendant’s recorded failure to appear on the scheduled trial date without a sufficient excuse (see generally, People v Bennett, 136 NY 482, 487, rearg denied 137 NY 601; People v Smith, 249 AD2d 983; People v Sang Lee, 179 AD2d 829, 830). “The District Attorney’s failure to proceed against the surety within 60 days of the forfeiture (see, CPL 540.10 [former] [2]) precludes the People’s recovery on the bail bond” (People v Smith, supra, at 983; see, People v Schonfeld, 74 NY2d 324, 326). (Appeal from Order of Supreme Court, Monroe County, Ark, J. — CPL art 540.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.